     Case 1:19-cr-00089-DAD-BAM Document 105 Filed 09/02/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorneys for Defendant
 6    MARQUIS L. HAWKINS

 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00089-DAD-BAM
12                           Plaintiff,              STIPULATION AND ORDER TO MODIFY
                                                     TERM OF PRETRIAL RELEASE
13     vs.
                                                     JUDGE: Hon. Stanley A. Boone
14     MARQUIS L. HAWKINS
15                          Defendant.
16
17              IT IS HEREBY STIPULATED by and between the parties hereto, through their
18    respective counsel, that Mr. Hawkins’ order of release condition (7)(a) concerning location
19    monitoring/home incarceration that was imposed on June 29, 2020, by the Honorable Stanley A.
20    Boone, be modified to location monitoring/curfew. All other conditions remain in full force and
21    effect.
22              On June 29, 2020, Mr. Hawkins was arraigned on a Pretrial Services Violation petition
23    alleging a single violation of a failure to obey all laws, specifically involving commercial
24    burglary, looting, and receipt of stolen property. Dkt. 69. A contested hearing was requested
25    and this Court imposed the additional condition of home incarceration pending the outcome of
26    the hearing. Dkt. 70. Upon completion of the contested hearing, Judge Oberto found there was
27    no probable cause to believe Mr. Hawkins committed the State crimes alleged in the petition.
28    Dkt. 103. Based on the testimony and evidence received during the contested hearing, the parties
     Case 1:19-cr-00089-DAD-BAM Document 105 Filed 09/02/20 Page 2 of 2


 1    believe the requested modification is the appropriate least restrictive condition in combination
 2    with the other conditions previously imposed that will reasonably assure the safety of the
 3    community.
 4                                                             Respectfully submitted,
 5                                                             McGREGOR SCOTT
                                                               United States Attorney
 6
 7    DATED: August 1, 2020                           By:      /s/ Justin J. Gilio
                                                               JUSTIN J. GILIO
 8                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
 9
10                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
11
12    DATED: August 1, 2020                           By:      /s/ Charles J. Lee
                                                               CHARLES J. LEE
13                                                             Assistant Federal Defender
                                                               Attorneys for Defendant
14                                                             MARQUIS L. HAWKINS
15
16
                                                    ORDER
17
18              IT IS SO ORDERED that the location monitoring / curfew condition contained in
19    condition 7(a) contained at Docket 70 shall be modified to read as follows:
20    CURFEW: You are restricted to your residence every day from 9:00 p.m. to 6:00 a.m., or as
      adjusted by the Pretrial Services officer or supervising officer for medical, religious services,
21    employment or court-related ordered obligations.
22              All other conditions remain in full force and effect.
23
24    IT IS SO ORDERED.
25
      Dated:        September 2, 2020
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
       Hawkins: Stipulation and Order                    -2-
       to Modify Condition of Pretrial Release
